DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The examiner notes that claim 4 in the reply filed 29 November 2022 is indicated as withdrawn. However, in light of the last office action mailed 31 August 2022, claim 4 was rejoined and treated on the merits. Accordingly, the examiner is interpreting this to be an oversight and recommends responding to this office action by indicating that claim 4 is no longer withdrawn in light of its rejoinder in the last office action as noted previously above.

Claim Objections
Applicant’s amendment to claim 17 in the reply filed 29 November 2022 is acknowledged and accordingly the claim objection thereto for the reason indicated in the last office action mailed 31 August 2022 is hereby withdrawn as moot.

Response to Arguments
Applicant's arguments filed 29 November 2022 have been fully considered but they are not persuasive.
Applicant argues that claims 1 and 11 recite claim features which are neither disclosed nor suggested by the proposed combination of references (i.e. the combination of Mustacich in view of Bhushan as applied to each of said claims for the reasons indicated in the last office action mailed 31 August 2022 and repeated herein below). In particular, Applicant argues that each of claims 1 and 11 recite that the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15 and that the aspect ratio of a column coil is calculated as Column coil aspect ratio (AR) = column coil diameter (mm) divided by column coil width (mm). Applicant further remarks that the office indicated that the primary reference Mustacich does not explicitly teach wherein the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15 but further argues that Bhushan, relied upon by the office to teach said feature, is not related to the formation of capillary columns such as disclosed by Mustacich and the structure formed are not compatible therewith.
	
	Regarding the above, the examiner acknowledges and agrees with Applicant that the Mustacich reference is not considered to disclose or render obvious the limitation of the guard column coil being disposed in a guard column coil having a column coil aspect ratio of less than 15. However, the examiner respectfully submits that although Bhushan is drawn to a miniaturized GC-on-a-chip system as indicated by Applicant in the remarks filed 29 November 2022, that the claimed limitations of claims 1 and 11 require only that the guard column must be disposed in a guard column coil having a column coil aspect ratio of less than 15. Accordingly, turning to the section of Bhushan under the heading “5. Conclusions”, it is noted that the micro-GC columns having an aspect ratio of 14. Because the claimed “column coil aspect ratio” is not necessarily limited to that indicated by Applicant above, i.e. the column coil diameter divided by the column coil width, Bhushan is still considered to suggest to the skilled artisan the use of a guard column being disposed in a guard column coil having a column coil aspect ratio of less than 15. Furthermore, although the examiner respectfully acknowledges Applicant’s remarks that the Bhushan reference is drawn to a micro-GC system, the examiner contends that a person having ordinary skill in the art before the effective filing date of the invention would at least by motivated to consider disposing such a guard column in a guard column having a column coil aspect ratio of less than 15 because such columns are capable of fast separation of complex compounds in a few seconds with appropriate coating such as suggested in the last page of Bhushan under the heading “5. Conclusions” and accordingly would be useful for the gas chromatography system of Mustacich to increase separation speed as noted below in the detailed action.

	Applicant further argues that the separation columns disclosed in Bhushan are embedded in or built on a solid substrate and are not coiled at all. Applicant further argues that Mustacich uses a coiled capillary column which cannot be practically engaged with a GC-on-a-chip separation column such as described in Bhushan and that the separation column of Bhushan is not a column coil and the methods thereof cannot be used to form a column coil. Applicant further argues that the aspect ratio disclosed in Bhushan is not the aspect ratio recited in claims 1 and 11 because a column coil aspect ratio as defined in Applicant’s specification compares a column coil diameter to the column coil width.

Regarding the above, the examiner respectfully submits that although the separation columns disclosed in Bhushan are built on a substrate or embedded therein as remarked by Applicant, one having ordinary skill in the art before the effective filing date of the claimed invention would recognize that the coil 66 of Mustacich may be modified in order to dispose it in a guard column coil having a column coil aspect ratio of less than 15 because the entire incorporation of the teaching of Bhushan regarding a GC-on-a-chip is not required in the proposed combination of references. In other words, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Accordingly, although Bhushan discloses the GC-on-a-chip, because Mustacich already teaches a guard column feature and that this feature need only be modified to have the claimed aspect ratio of less than 15 and be disposed in a guard column coil, the particular column features of Bhushan, such as being disposed in a serpentine or zig zag pattern as remarked by Applicant, do not necessarily need to be imparted into the proposed combination. 
Furthermore, as remarked above previously, because the claimed feature relating to the aspect ratio is only limited by the recited limitations, i.e. the guard column being disposed in a guard column coil having a column coil aspect ratio of less than 15, the aspect ratio is not necessarily limited to that indicated and remarked by Applicant by comparing the column coil diameter to the column coil width and accordingly the combination of Mustacich and Bhushan is still considered to meet the claimed limitations as recited.

Applicant further remarks that because Mustacich and Bhushan do not teach the features of claims 1 and 11, said claims should be indicated allowable over the prior art of record and accordingly each claim dependent thereupon should also be indicated allowable over the prior art at least by virtue of their respective dependencies upon an allowable independent claim.

Regarding the above, the examiner respectfully submits that because the combination of Mustacich and Bhushan is still considered to meet the claimed limitations of claims 1 and 11 for the reasons indicated previously above, the claim rejections under 35 U.S.C. 103(a) thereto have been upheld as indicated below in further detail. Furthermore, because claims 1 and 11 have been rejected under 35 U.S.C. 103(a), each of claims 2-10 and 13-20 have been fully examined of their own merits and have been rejected under 35 U.S.C. 103(a) for the reasons noted in further detail below (with the exceptions of claims 4, 15, and 20 which were indicated allowable in the last office action mailed 31 August 2022 as well as in the instant office action).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 11, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich), prior art of record, in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography, prior art of record.
As to claim 1: Mustacich discloses a gas chromatography guard column assembly (fig. 2), comprising:
a guard column (col. 9, lines 49-51 regarding the guard column 66 that is referred to as a guard column) having a guard column inlet (fig. 2; the connection between the connector 74 that connects the injector port 62 to the guard column portion is considered to be an inlet) and a guard column outlet (fig. 2; the connection between the connector 70 that connects to the GC module 56 is considered to be an outlet).
Mustacich does not explicitly teach wherein the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15.
Bhushan teaches that chromatography columns may have aspect ratios of less than 15 (see last page under heading “5. Conclusions” wherein it is noted that micro-GC columns with aspect ratios of 14 were fabricated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it is disposed in a guard column coil having a column coil aspect ratio of less than 15 because such columns are capable of fast separation of complex compounds in a few seconds with appropriate coating such as suggested in the last page of Bhushan under the heading “5. Conclusions” and accordingly would be useful for the gas chromatography system of Mustacich to increase separation speed.

As to claim 8: Mustacich as modified by Bhushan teaches the gas chromatography guard column assembly of claim 1, wherein the guard column has a column length from 0.75 m to 6 m (see Bhushan last page, under heading “5. Conclusions” wherein it is noted that the columns produced were up to 2 m long and therefore includes a length within 0.75 m and 6 m).

As to claim 11: Mustacich discloses a gas chromatography system, comprising:
an oven cavity (54; fig. 2 and see col. 9, lines 28-30);
a heater assembly localized to an internal surface of the oven cavity (the various components such as the GC oven 52 and the oven door 58 depicted in fig. 2 as well as the heater tube 152 and heater wire 154 as disclosed in col. 11, lines 12-21 are considered to be a heater assembly that is localized to an internal surface of the oven cavity 54);
an inlet (fig. 2; the connection between the connector 74 that connects the injector port 62 to the guard column portion is considered to be an inlet);
a guard column (col. 9, lines 49-51 regarding the guard column 66 that is referred to as a guard column) in fluid communication with the inlet and downstream of the inlet (the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module is downstream of the inlet as depicted);
an analytical column (138; fig. 5) in fluid communication with the guard column and downstream of the guard column (the outlet adapter 70 of Mustacich is further configured to engage an analytical column inlet because the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module in turn houses an analytical column 138 as depicted in fig. 5 and disclosed in col. 11, lines 1-6), the analytical column being disposed in an analytical column coil (see fig. 5 regarding the column 138 and coil in which it is disposed); and
a detector (92; fig. 2 and see col. 10, lines 3-6) in fluid communication with the analytical column and downstream of the analytical column (see figs. 5 and 6 as well as details in col. 11, lines 1-11 and col. 10, lines 3-15),
wherein the analytical column coil has an analytical column coil central axis aligned with a heater assembly central axis (see fig. 5; the analytical column coil of the analytical column 138 has a central axis aligned with a heater assembly central axis because each of the coil, heated tube 152, and heater wire 154 are aligned in a plane as depicted), and the guard column coil has a guard column coil central axis remote from the heater assembly central axis (the central axis defined by the direction of the guard column 66 is remote from the heater assembly central axis as depicted by their relative locations in fig. 2 because the guard column 66 follows a path distinct and remote from the central axis of the heater assembly as depicted in fig. 5).
Mustacich does not explicitly teach wherein the guard column is disposed in a guard column coil having a column coil aspect ratio of less than 15.
Bhushan teaches that chromatography columns may have aspect ratios of less than 15 (see last page under heading “5. Conclusions” wherein it is noted that micro-GC columns with aspect ratios of 14 were fabricated).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it is disposed in a guard column coil having a column coil aspect ratio of less than 15 because such columns are capable of fast separation of complex compounds in a few seconds with appropriate coating such as suggested in the last page of Bhushan under the heading “5. Conclusions” and accordingly would be useful for the gas chromatography system of Mustacich to increase separation speed.

As to claim 18: Mustacich as modified by Bhushan teaches the gas chromatography system of claim 11, wherein the guard column coil central axis is oriented at an angle of at least 30° with respect to the heater assembly central axis (see figs. 2, 4, and 5 of Mustacich; the guard column coil central axis that is an axis considered to point along the path of the direction of the guard column 66 is oriented at an angle of at least 30° with respect to the heater assembly central axis because the heater assembly central axis is that axis which is defined by the plane formed by the heater tube 152 and heater 154 as depicted in fig. 5 and at least portions of the guard column coil central axis are oriented at angle of at least 30° with respect to this axis as depicted by their relative positions in figs. 2, 4, and 5 [the heater axis is largely disposed horizontally in fig. 2 as depicted by the orientation of the GC module 56 as depicted in figs. 4 and 5]).

As to claim 19: Mustacich as modified by Bhushan teaches the gas chromatography system of claim 18, wherein the guard column coil central axis is orthogonal to the heater assembly central axis (see the 35 U.S.C. 103(a) rejection of claim 18 above; the heater assembly central axis largely is parallel with the left and right directions as depicted in fig. 2; accordingly, there is at least a portion of the guard column coil central axis that is orthogonal to the heater assembly central axis, namely, the portion where the inlet and the guard column 66 meet because this connection is vertical as depicted and is therefore orthogonal to the heater assembly central axis as previously defined).

Claims 2, 3, 5-7, 13, 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich), prior art of record, in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography, prior art of record, as applied above, and further in view of Kanai et al. US PG-PUB 2014/0290491 A1 (hereafter Kanai), prior art of record.
As to claim 2: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein), but does not explicitly teach:
further including a cartridge configured to support the guard column.
Kanai teaches that gas chromatography columns may include cartridges (4; fig. 1) that are configured to support said columns (¶ 35 regarding the support member 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge configured to support the guard column of Mustacich as modified by Bhushan because such column cartridges are an art recognized means of providing both support for column sections and also allowing for a flow to be passed thereby as noted in Kanai ¶ 35 while simultaneously allowing for the column to be temperature controlled as desired as further noted in Kanai ¶ 39 and 42.

As to claim 3: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, wherein the guard column is disposed within the cartridge (see ¶ 30 of Kanai; the column 16 is disposed within the cartridge as depicted in fig. 1 and accordingly the combination of Mustacich as modified by Bhushan and Kanai suggests the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” being disposed therein).

As to claim 5: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 2, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein) and a cartridge (4 of Kanai), but does not explicitly teach:
wherein the cartridge includes a cartridge wall having a plurality of apertures adjacent to the guard column, the plurality of apertures defining a cage structure.
Another embodiment of Kanai (see fig. 5 and ¶ 49-50) teaches that a cartridge (4; fig. 5) may include a plurality of apertures adjacent to the guard column (the openings which are opened when shutters 60 and 62 are opened as disclosed in ¶ 50 are adjacent to the column 16 that is also depicted in fig. 5), the plurality of apertures defining a cage structure (because the plurality of apertures seal the column 16 inside the cartridge 4 as depicted in fig. 5 but may be opened depending on the opened or closed status of the shutters 60 and/or 62, the plurality of apertures are considered to define a cage structure).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cartridge of fig. 2 of Kanai to be replaced with that of the embodiment of fig. 5 of Kanai because heating or cooling may be selectively increased or decreased as noted in Kanai ¶ 50.

As to claim 6: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, further including an inlet adapter (74 of Mustacich; see col. 9, lines 51-55) configured to engage a gas chromatograph inlet (the adapter 74 of Mustacich engages with the inlet formed at the connection between the adapter 74 that connects the injector port 62), the guard column inlet being disposed within and passing through the inlet adapter (fig. 2 of Mustacich; both the column 66 and the inlet between the injector 62 are disposed within and passing through the adapter 74 as depicted in fig. 2).

As to claim 7: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 2, further including an outlet adapter (70 of Mustacich; fig. 2) in which the guard column outlet is disposed and to which the guard column outlet is engaged (the adapter 70 of Mustacich engages with the outlet formed at the connection between the adapter 70 that connects to the GC module 56), the outlet adapter being configured to further engage an analytical column inlet such that when the analytical column inlet is engaged, the guard column is in fluid communication with the analytical column (the outlet adapter 70 of Mustacich is further configured to engage an analytical column inlet because the guard column is in fluid communication with the GC module 56 as depicted in fig. 2 and this module in turn houses an analytical column 138 as depicted in fig. 5 and disclosed in col. 11, lines 1-6).

As to claim 13: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 11, including a guard column (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein), but does not explicitly teach:
further including a cartridge configured to support the guard column.
Kanai teaches that gas chromatography columns may include cartridges (4; fig. 1) that are configured to support said columns (¶ 35 regarding the support member 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a cartridge configured to support the guard column of Mustacich as modified by Bhushan because such column cartridges are an art recognized means of providing both support for column sections and also allowing for a flow to be passed thereby as noted in Kanai ¶ 35 while simultaneously allowing for the column to be temperature controlled as desired as further noted in Kanai ¶ 39 and 42.

As to claim 14: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography guard column assembly of claim 13, wherein the guard column is disposed within the cartridge (see ¶ 30 of Kanai; the column 16 is disposed within the cartridge as depicted in fig. 1 and accordingly the combination of Mustacich as modified by Bhushan and Kanai suggests the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” being disposed therein).

As to claim 16: Mustacich as modified by Bhushan and Kanai teaches the gas chromatograph system of claim 13, wherein the cartridge (4 of Kanai; fig. 1) directly attaches to the inlet (in the combination of Mustacich as modified by Bhushan and Kanai, the cartridge 4 of Kanai that supports the column 66 of Mustacich is directly attached to the inlet formed as the portion which connects the injector port 62 to the column 66 via the connector 74 of Mustacich as depicted in fig. 2).

As to claim 17: Mustacich as modified by Bhushan and Kanai teaches the gas chromatography system of claim 16, wherein the guard column coil (the guard column 66 of Mustacich as modified by the column disclosed in Bhushan, last page under heading “5. Conclusions” which has the aspect ratio of 14 as disclosed therein) is disposed directly below the inlet and extends away from the inlet (see fig. 2 of Mustacich; the guard column 66 which has the guard column coil is disposed directly below the inlet which is the portion connecting the injector port 62 to the column 66 via the connector 74 and extends away from the inlet towards the GC module 56 as depicted).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich), prior art of record, in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography, prior art of record, as applied to claim 1 above, and further in view of Liu et al. US PG-PUB 2006/0186046 A1 (hereafter Liu), prior art of record.
As to claim 9: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column coil (the coil of guard column 66 of Mustacich disclosed in col. 9, lines 49-51), but does not explicitly teach:
wherein the guard column coil has a length from 1 mm to 10 mm.
Liu teaches that chromatography columns can have lengths from 1 mm to 10 mm (¶ 35 wherein it is noted that the length of the column is 0.5 cm or longer and is therefore 5 mm or longer).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich to have a guard column coil length from 1 mm to 10 mm because such a length is an art recognized length that may be used in chromatographic applications such as suggested in Liu ¶ 35.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mustacich et al. US Pat 6,530,260 B1 (hereafter Mustacich), prior art of record, in view of Bhushan et al. Fabrication of micro-gas chromatograph columns for fast chromatography, prior art of record, as applied to claim 1 above, and further in view of Hinton et al. US PG-PUB 2018/0059089 A1 (hereafter Hinton), prior art of record.
As to claim 10: Mustacich as modified by Bhushan teaches all of the limitations of the claimed invention as described above regarding claim 1, including a guard column coil (the coil of guard column 66 of Mustacich disclosed in col. 9, lines 49-51), but does not explicitly teach:
wherein the guard column coil has a diameter from 10 mm to 55 mm.
Hinton teaches that column coils may have diameters of 11 mm (¶ 125).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guard column of Mustacich such that it has a guard column coil diameter from 10 mm to 55 mm because such a diameter is an art recognized diameter that may be used in chromatographic applications such as suggested in Hinton ¶ 125.

Allowable Subject Matter
Claims 4, 15, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As to claim 4: The prior art of record does not disclose or render obvious to the skilled artisan a guard column being coiled around a cartridge, when considered in combination with the limitations of parent claims 1 and 2.
As to claim 15: The prior art of record does not disclose or render obvious to the skilled artisan a guard column being coiled around a cartridge, when considered in combination with the limitations of parent claims 11 and 13.
As to claim 20: The prior art of record does not disclose or render obvious to the skilled artisan a guard column coil being disposed in a portion of an oven cavity having an average temperature deviating from a region in which the analytical column coil is disposed by at least 5 °C, when considered in combination with the limitations of parent claim 11.

References Cited but not Relied Upon
	As to references cited but not relied upon:
	Matsuoka et al. US PG-PUB 2015/0260694 A1 discloses a gas chromatography device with a guard column portion and appears pertinent to Applicant’s disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2855                      

/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2855